Case 2:19-cv-22238-ES-MAH Document 9 Filed 01/28/20 Page 1 of 4 PageID: 201



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


  ACROCORE EXTERIOR MOULDINGS,                     Civil Action No. 2:19-cv-22238 (ES) (MAH)
  L.L.C.

                         Plaintiff,
                                                   APPLICATION FOR CLERK’S ORDER
                   v.                              PURSUANT TO L.CIV.R. 6.1(b) TO
                                                   EXTEND DEFENDANTS’ TIME TO
  DRYVIT SYSTEMS, INC. and RPM                     RESPOND TO THE COMPLAINT
  INTERNATIONAL, INC.,

                         Defendants.                        Document Electronically Filed




           Application is hereby made, pursuant to L. Civ. R. 6.1(b), for the entry of an

  Order by the Clerk extending for fourteen (14) days the time within which the defendants

  may answer, move or otherwise respond to the plaintiff’s Complaint in this action. The

  undersigned hereby represents that:

           1.     No previous extension has been sought or obtained.

           2.     This action was initiated by the filing of the Complaint in this Court on

  December 31, 2019.      Service of Process was effectuated on defendant Dryvit Systems,

  Inc. (“Dryvit”) on January 9, 2020; and on defendant RPM International, Inc. (“RPM”) on

  January 10, 2020.

           3.     The time for defendants Dryvit and RPM to answer, move or otherwise

  respond to the Complaint in this matter expires on January 30, 2020 and January 31,

  2020, respectively.




  00070414.1
Case 2:19-cv-22238-ES-MAH Document 9 Filed 01/28/20 Page 2 of 4 PageID: 202



           4.   Defendants hereby request that the Clerk enter the annexed Order

  extending the time for defendants Dryvit and RPM to answer, move or otherwise respond

  to the Complaint for a period of fourteen (14) days, through and including February 13,

  2020 and February 14, 2020, respectively.

  Dated: January 28, 2020

                                                _/s/ David N. Cohen_____________
                                                David N. Cohen (4287)
                                                FISHKIN LUCKS LLP
                                                Attorneys for Defendants
                                                The Legal Center
                                                One Riverfront Plaza, Suite 220
                                                Newark, New Jersey 07102
                                                (973) 536-2800
                                                dcohen@FishkinLucks.com




  00070414.1                                  -2-
Case 2:19-cv-22238-ES-MAH Document 9 Filed 01/28/20 Page 3 of 4 PageID: 203



                                          ORDER

           The within application is GRANTED and it is ORDERED that the time within

  which defendants Dryvit Systems, Inc. and RPM International, Inc. may answer, move or

  otherwise respond with regard to plaintiff’s Complaint is hereby extended for a period of

  fourteen (14) days, through and including February 13, 2020 and February 14, 2020,

  respectively.

                                                     WILLIAM T. WALSH, Clerk



  Dated: __________                                  By: _______________________
                                                            Deputy Clerk




  00070414.1                                -3-
Case 2:19-cv-22238-ES-MAH Document 9 Filed 01/28/20 Page 4 of 4 PageID: 204



                                CERTIFICATION OF SERVICE

           I hereby certify that on this date, a true copy of the within Application for Clerk’s

  Order Pursuant to Local Civil Rule 6.1(b) with proposed Order was filed and served via

  ECF filing to the Clerk’s Office, U.S. District Court, Newark vicinage.

           Executed on January 28, 2020


                                                 _/s/ David N. Cohen_____________
                                                 David N. Cohen (4287)
                                                 FISHKIN LUCKS LLP
                                                 Attorneys for Defendants
                                                 The Legal Center
                                                 One Riverfront Plaza, Suite 220
                                                 Newark, New Jersey 07102
                                                 (973) 536-2800
                                                 dcohen@FishkinLucks.com




  00070414.1                                   -4-
